Citation Nr: 0830313	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  00-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  The appellant, who was his spouse, appealed 
a June 2000 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision continuing a prior denial for 
service connection for the cause of the veteran's death.

She presented testimony before the undersigned during a 
videoconference hearing in December 2001.

In a March 2002 decision, the Board denied the appellant's 
claim.  She subsequently appealed this claim to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2004 Order, the Court vacated the Board's March 2002 
decision and remanded the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Court's July 2004 Order, the Board 
must remand this claim to the RO for notification consistent 
with the Veterans Claims Assistance Act (VCAA).  The Order 
specifically indicated that the notice already provided to 
the appellant did not inform her of who was responsible for 
obtaining evidence pertinent to her claim.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with notification 
consistent with the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




